Citation Nr: 1325119	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  11-13 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a higher rating for impingement syndrome of the right shoulder on an extra-schedular basis (rated as 40 percent disabling prior to September 13, 2012, and as 50 percent disabling from September 13, 2012).

2.  Entitlement to a higher rating for impingement syndrome of the left shoulder on an extra-schedular basis (rated as 30 percent disabling prior to September 13, 2012, and as 40 percent disabling from September 13, 2012).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1999 to May 2001 and from June 2005 to July 2006, with additional service in the Maryland Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection and assigned a 10 percent rating, each, for impingement syndrome of the left and right shoulder, effective February 12, 2009.  An April 2011 Decision Review Officer (DRO) decision increased the rating for each shoulder from 10 percent to 20 percent, effective February 12, 2009.  A September 2011 DRO decision increased the rating for the appellant's right shoulder disability from 20 percent to 40 percent and increased the rating for the left shoulder from 20 percent to 30 percent, effective February 12, 2009.  The Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This case was previously before the Board in August 2012.  The Board denied the appellant's claims for an initial rating in excess of 40 percent for impingement syndrome of the right shoulder and an initial rating in excess of 30 percent for impingement syndrome of the left shoulder.  The Board remanded the issues of entitlement to a higher rating for impingement syndrome of the left and right shoulders on an extra-schedular basis.  In a May 2013 rating decision, the VA Appeals Management Center (AMC) granted a higher rating of 50 percent for right shoulder ankylosis and a higher rating of 40 percent for left shoulder ankylosis both effective September 13, 2012.  The AMC also granted service connection for a surgical scar of the right shoulder.  The AMC denied the appellant's claims for an increased evaluation for right and left shoulder ankylosis on an extra-schedular basis.  As the appellant has not appealed the May 2013 granting a higher schedular rating for right and left shoulder ankylosis, that issue is not before the Board.

For the reasons discussed below, the Board finds that the AMC substantially complied with the mandates of the August 2012 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In July 2012, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a Central Office hearing held at the Board's offices in Washington, DC.  A transcript of the hearing is of record.  

As noted in the August 2012 remand, at the July 2012 hearing, the appellant raised claims for entitlement to reimbursement for medical care expenses for the January 2012 surgery, and service connection for a gastrointestinal disorder, also claimed as secondary to medications prescribed to treat bilateral shoulder disabilities.  In a June 2013 letter, the appellant also raised the issue of entitlement to service connection for sleep apnea, to include as secondary to his bilateral shoulder disabilities.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All symptoms and associated impairment of the appellant's right shoulder disability are encompassed by the criteria for the schedular ratings assigned (40 percent prior to September 13, 2012, and 50 percent from September 13, 2012), and those criteria are not inadequate.

2.  All symptoms and associated impairment of the appellant's left shoulder disability are encompassed by the criteria for the schedular ratings assigned (30 percent prior to September 13, 2012, and 40 percent from September 13, 2012), and those criteria are not inadequate.


CONCLUSIONS OF LAW

1.  An extra-schedular rating for the appellant's right shoulder disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5022, 5203-5201 (2012).

2.  An extra-schedular rating for the appellant's left shoulder disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5022, 5203-5201 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  More specific notice is required in claims for increased compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's increased rating claims.  Appropriate notice was provided in a March 2009 letter.  Mayfield, 444 F.3d at 1333.

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the appellant with appropriate VA examinations in April 2009, April 2011, and September 2012, and obtained a VA opinion in April 2013.  The examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examinations are thorough and supported by VA treatment records and provided findings pertinent to the rating criteria and extra-schedular rating criteria.  The examinations in this case are adequate upon which to base a decision.

The appellant's file was reviewed by the Director of the Compensation and Pension Service, who issued a memorandum in this matter in April 2013, in compliance with the August 2012 remand.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).



II.  Legal Criteria and Analysis

In the August 2012 decision, the Board denied the appellant's claims for an initial rating in excess of 40 percent of impingement syndrome of the right shoulder and entitlement to an initial rating in excess of 30 percent for impingement syndrome of the left shoulder on a schedular basis.  In the May 2013 rating decision, the AMC granted higher ratings for the right and left shoulder disabilities of 50 and 40 percent respectively on a schedular basis.  The appellant did not appeal the Board decision and has not appealed the May 2013 rating decision.  Thus, the only issue currently before the Board is whether the appellant is entitled to higher ratings for impingement syndrome of the right and left shoulders on an extra-schedular basis.

The appellant's right and left shoulder impingement syndrome was rated under Diagnostic Code 5203-5201.  Under Diagnostic Code 5201, limitation of motion of the arm limited to 25 degrees warrants a 40 percent rating on the major arm and 30 percent on the minor arm.  From September 13, 2012, the appellant's right and left arms are rated under Diagnostic Code 5200 for ankylosis of the shoulders.  Under that Diagnostic Code, unfavorable ankylosis with abduction limited to 25 degrees from the side warrants a 50 percent rating for the major arm and a 40 percent rating for the minor arm.  38 C.F.R. § 4.71a.  

VA regulations allow for the provision of an extra-schedular disability rating for exceptional cases where schedular evaluations are found to be inadequate.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extra-schedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extra-schedular rating.

As requested in the August 2012 remand, the claim was referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  The Director concluded that the appellant's left and right shoulder disabilities did not warrant an extra-schedular rating.  The Director noted that clarification was needed as to whether the appellant's shoulders were ankylosed, warranting an increased evaluation on a schedular basis.  As noted above, in May 2013, the rating decision issued a rating decision finding that a higher rating was warranted for the appellant's right and left shoulder disabilities due to ankylosis on a schedular basis.  Upon review of all the evidence of record, including the pertinent medical evidence, the Board concurs with the Director's determination that an extra-schedular rating is not warranted in this case.

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 47, 60 (1993) ("[R]ating [S]chedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical.")  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate.

The April 2009 VA examination report reflects that that appellant had a limited range of motion of the shoulders.  The appellant had right shoulder flexion of 0 to 100 degrees with pain and left shoulder flexion of 0 to 110 degrees with pain.  The VA examiner noted that the shoulder problem affected the appellant's job and activities of daily living.  The VA examiner noted that there was additional evidence either due to pain, weakness, fatigue, lack of endurance after repetitive motion, incoordination or flare-up because of bilateral shoulder pain and reduced range of motion.  The appellant did not need any assistive device for ambulation.  There was evidence that there was an impact on activities of daily living, personal grooming, hygiene, and transportation to his current occupation.

In a September 2009 statement, the appellant stated that the pain with his injury was so intense that he could not sleep at night.  He could not function at his job correctly (even though he was hiding it) and he did not have the mobility he had before his injury.

An April 2010 VA treatment record indicates the appellant stated that he had pain pretty much all the time and it was affecting his work.  On examination, the appellant had normal strength to supraspinatus testing bilaterally.  

An April 2011 VA examination report indicates that there was no history of flare-ups or incapacitating episodes in the past 12 months.  The appellant had forward flexion of 0 to 70 degrees in the shoulders.  There was severe pain during the active range of motion.  There was additional functional loss of 5 degrees due to pain after repetitive use times three.  The report noted that the appellant worked as a firefighter and was able to perform activities of daily living.  The VA examiner noted that there was no functional limitation on standing and walking since this was a non-weight bearing joint.  The appellant was able to drive.  The appellant is right-handed.  At that time, the VA examiner found the appellant had no ankylosis of the shoulders.  

A September 2011 VA examination report reflects that there were no episodes of flare-ups.  The appellant stated he had constant pain.  He was not using a brace.  The VA examiner noted that the appellant was working as a firefighter, but he was not able to move his shoulder at all.  There were no effects on daily activities.  On examination, the appellant was able to undress.  The appellant had practically no measurable range of motion in both his shoulders.  

At the July 2012 Board hearing, the appellant testified about the restrictions on his activities of daily living due to his shoulder disabilities.  He stated that he could not dress himself with clothes that are thrown over your shoulders, so his wife had to help him get dressed.  See Board Hearing Transcript (Tr.) at p. 4.  He reported having trouble washing his hair.  He stated that he had modified the way he shaved because of his arms.  The appellant stated that he drives with his hands side by side at a six o'clock position and that he cannot cross his hands over.  See Tr. at p. 5.  He testified that he could not do yardwork.  The appellant also stated that he could not play with his 10 year old son.  In regard to his job, the appellant testified that he started in January 2009.  See Tr. at p. 6.  He stated that since then, the pain and injury have gotten so bad that it was impeding his job performance.  He stated that he would answer phones and drive.  See Tr. at p. 7.  The appellant stated that he wanted to stay in his job as long as he could, but he could not get his gear on correctly, wear an air bottle which firefighters wear, or pull a house.  He testified that during an evaluation, he was given a light assignment.  He stated that he still had to put on his gear, which put him in excruciating pain, but he got through it to pass the evaluation.  See Tr. at 8.

A September 2012 VA examination report reflects that the appellant reported having flare-ups of symptoms with slight increased use of the shoulders.  The appellant had ankylosis of the bilateral shoulders.  The VA examiner found that the appellant's shoulder condition had an impact on his ability to work.  The VA examiner noted that the appellant had worked as a firefighter for the past three years but was limited to a desk job due to the post-traumatic arthritis and ankylosis of both shoulders.  The appellant was able to work on a limited basis only.  He was not able to lift, drive or perform activities above shoulder level.  The VA examiner noted that the current shoulder disability was very severe.  The examiner stated that functional loss and additional limitation of range of motion could not be determined due to the bilateral shoulder ankylosis.  In an April 2013 addendum opinion, the VA examiner stated that if the appellant came to him for a VA examination not working then he would say he was completely disabled due to the bilateral shoulder condition.

In the April 2013 letter concurring with the recommendation to deny increased evaluations on an extra-schedular basis, the Director noted that evidence in the claims file shows that the appellant is working in an administrative position at the fire department.   

Based on the evidence of record, the Board finds that the appellant's disability picture is not so unusual or exceptional in nature as to render the disability rating inadequate.  The assigned ratings for the appellant's left and right shoulder disabilities contemplate the appellant's disability picture since February 2009 in that the disabilities have been manifested by painful motion, severely limited motion, ankylosis, and flare-ups.  In essence, these are the orthopedic symptoms alleged and shown.  The appellant's primary complaint is that the limited motion of his shoulders affects his ability to work and perform activities of daily living.  However, the schedular ratings are based on the average impairment of earning capacity.  The symptoms which affect his ability to work are already contemplated in the schedular criteria.  Significantly, the appellant has worked full time throughout the period on appeal, other than the six weeks following his surgery.  See Tr. at p. 10.  The appellant has been assigned a temporary 100 percent rating from January 23, 2012, to March 31, 2012, for his right shoulder syndrome, reflecting the period of leave from work.  The Board notes that the appellant is competent to report symptoms capable of lay observation, such as pain and limited motion, and the Board finds him credible in this regard.  However, the Board finds that as the appellant's symptoms are contemplated by the schedular criteria.  

Even if the appellant's symptoms presented an exceptional disability picture, the Board finds that the evidence that the disability picture does not exhibit factors identified in the regulations as "governing norms."  Thun, 22 Vet. App. at 111; see also 38 C.F.R. § 3.321(b)(1).  Governing norms include marked interference with employment and frequent periods of hospitalization.  The appellant only reported one period of hospitalization during the period on appeal, resulting in six weeks of leave.  He has also reported that he has been working full time, indicating the disability has not caused marked interference with employment.  The Board notes that the appellant has not submitted information from his employer directly.  However, from the appellant's testimony at the hearing reflects that he was able to drive and answer phones.  He also reported that he passed an evaluation, while performing a light assignment, which included requiring him to put on firefighter gear.  Although the appellant has severe shoulder symptoms that have affected his work as a firefighter, the available evidence of record reflects that he was able to work full time in a desk job.  Thus, the Board does not find that the appellant's symptoms presented an exceptional disability picture that does not exhibit factors such as marked interference with employment and frequent periods of hospitalization.

In sum, the Board finds that a preponderance of the evidence is against the appellant's claim for higher ratings for his right and left shoulder disabilities on an extra-schedular basis.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to a higher rating for impingement syndrome of the right shoulder on an extra-schedular basis is denied.

Entitlement to a higher rating for impingement syndrome of the left shoulder on an extra-schedular basis is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


